Citation Nr: 1232449	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  12-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

The Veteran's service treatment records were unavailable for review.  In a July 2010 VA optometry note, the optometrist noted the Veteran had left eye cataract surgery the previous fall in Minneapolis.  In his June 2010 statement, the Veteran reported he had his left cataract repaired.  On a form dated in June 2010 for a VA audiological examination, the Veteran reported cataract removal in September 2009.  In June 2009, a VA physician informed the Veteran his left eye cataract would need to be surgically removed to improve the Veteran's blurry vision, and he indicated the Veteran could have the surgery done at the Minneapolis VA Medical Center or through a private provider.  

The Board finds the Veteran's left eye cataract was surgically repaired at the Minneapolis VA Medical Center.  Accordingly, attempts must be made to obtain VA clinical records pertaining to surgery and treatment for the Veteran's left eye cataract at the Minneapolis VA Medical Center in September 2009.  The claims file should also be updated to include any VA treatment records compiled since July 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes the Veteran reported suffering from a severe eye infection and being hospitalized in Oakland, California, upon his return to the United States from overseas service.  In the June 2010 VCAA notice letter, the RO requested information about the hospitalization.  The Veteran informed the RO he did not have information about the hospital in Oakland, California, where his eyes were treated, but indicated he was there around the middle of November 1945.  The Veteran reported he was unable to provide his records of the treatment, because those records were destroyed in a house fire in 1969.  Although, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), VA is required to make reasonable efforts to assist a claimant in obtaining evidence to substantiate his claim for benefits so long as he "adequately identifies those records and authorizes the Secretary to obtain them," the Veteran has the ultimate responsibility to locate and secure the records.  VA is under no duty to obtain records for which the Veteran has not provided authorization; the Veteran cannot remain in a passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  After requesting the Veteran provide information about the hospital in Oakland, California, the Veteran indicated he did not have the information and could not provide his copies of the records of his hospitalization.  Therefore, the Board finds VA fulfilled its duty to assist with regard to obtaining records of the Veteran's hospitalization for eye infections after his overseas service.  

In a September 2011 financial status report, the Veteran noted he was receiving supplemental income from VA Benefits, Social Security, or Other Income.  There is no specific indication the Veteran is receiving Social Security Administration (SSA) disability benefits or income payments.  However, records regarding the Veteran's SSA disability benefits or income payments have not been associated with the claims file, and the record contains no indication any attempts were made to obtain the Veteran's complete SSA record.  The Board notes SSA records are potentially relevant to its determination, and VA is obligated to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to determine whether the Veteran is receiving SSA disability benefits or income payments and to obtain the Veteran's complete SSA record.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regard to the Veteran's claim for service connection for bilateral hearing loss, the evidence is inadequate.  The Veteran was afforded a VA audiological examination in July 2010, which revealed a current hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.385 (2011) (hearing loss is a "disability" when the threshold level at any of the frequencies, i.e., 500, 1000, 2000, 3000, and 4000 Hertz, is 40 decibels or greater, when the thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores are less than 94 percent); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

In his notice of disagreement (NOD), the Veteran commented it was "inconceivable that my claim for hearing loss would be denied" in light of his location in the B-29 aircraft.  In his June 2010 statement, the Veteran reported his hearing was depleted by the over 500 hours of flight time in an aircraft with four "2000 H. P." engines.

During the July 2010 VA audio examination, the audiologist noted the Veteran served as a navigator on B-29 aircraft in service, but did not note any military noise exposure.  The Veteran's noted non-military noise exposure included car garage noise as an insurance adjuster, flight instructor, hunting, bowling, power tools, chainsaws, and limited snowmobiles.  The Veteran was diagnosed with mild to moderate reverse sloping conductive hearing loss in his right ear, and mild sensorineural hearing loss in his left ear.  The audiologist noted the claims file did not contain service treatment records.  It was noted the Veteran reported first noticing hearing loss 10 to 15 years before the examination.  The audiologist opined the Veteran's hearing loss configuration was not consistent with typical noise induced hearing loss and noted the right ear showed a conductive component consistent with middle ear pathology, such as otosclerosis.  However, the case was referred to an otolaryngologist for an opinion on the hearing loss etiology.  

During the July 2010 VA otolaryngology consult, the otolaryngologist noted the Veteran's military service and non-military occupations.  He noted the Veteran reported being a B-29 navigator, whose station on the aircraft was located below and to the left of the top gun turret.  He diagnosed the Veteran with bilateral sensorineural hearing loss and mixed hearing loss in the right ear.  He noted that, absent significant mechanical trauma, e.g., blast injuries, vehicular trauma, or head injuries, or surgery, the majority of causes for conductive hearing loss are associated with disease processes, such as otosclerosis.  The otolaryngologist opined the conductive component of the Veteran's hearing loss was less likely than not due to his noise exposure in service or any other noise exposure.  However, in regard to the sensory neural component, the otolaryngologist noted, while prolonged noise exposure can be devastating to hearing, little could be said regarding the Veteran's hearing loss before and after service without service treatment records.  He noted "one has to wonder in this incident if a component of the overall hearing loss is not due to the repeated and prolonged noise exposure of the long over water flights."  The otolaryngologist opined the Committee on Noise's book, Noise and Military Service, indicated it was difficult or impossible to determine with certainty how much an individual acquired hearing loss during service without service treatment records.  The otolaryngologist concluded, based on the lack of facts and the Committee on Noise's opinion, he could not resolve the question regarding the etiology of the sensory neural component of the Veteran's hearing loss without resorting to mere speculation.

The Board notes that the absence of in-service evidence of hearing loss, including hearing loss pursuant to 38 C.F.R. § 3.385 (2011), is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for granting service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure during service, post-service audiometric findings showing hearing loss for VA purposes under the regulations, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Furthermore, concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as discussed more thoroughly above, it is unclear whether the VA otolaryngologist closely considered the Veteran's competent lay statements of in-service noise exposure and continuity of symptomatology since service in rendering his opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, the Board finds the July 2010 VA otolaryngologist provided inadequate rationale for his opinion, and additional development is necessary before a decision can be rendered on the merits.

Based on the foregoing, the Board finds the Veteran must be afforded another VA examination to determine the nature and etiology of any bilateral hearing loss found to be present.

In regard to the Veteran's claim for service connection for a bilateral eye condition, the Board notes that, to date, the Veteran has not been afforded a VA examination to determine the onset and etiology of his eye condition.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide an examination, it must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends he has had problems with his eyes since service.  The Veteran is competent to report on his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

In July 2010, a VA optometrist noted the Veteran had left eye cataract surgery the previous fall, but he still had a nuclear cataract in his right eye.  In June 2009, the Veteran complained of a left eye cataract.  In December 2008, the Veteran was diagnosed with nuclear cataracts in both eyes.  In May 2003, the Veteran was diagnosed with a cataract in his left eye.  VA treatment notes show the Veteran has complained of intermittent blurry vision in both eyes since June 2002.

In his October 2011 statement, the Veteran reported he suffered countless eye infections for many years after discharge due to damage caused by operating the LORAN navigation system for hundreds of hours during combat missions and training flights.  In his NOD, the Veteran asserted it was impossible to operate the LORAN navigation system during B-29 missions without suffering severe eye damage.

In his June 2010 statement, the Veteran reported he was a navigator on B-29 bombing missions while in service.  He reported the major navigational tool was a LORAN, which involved a brilliantly lit scope and would have had a traumatic effect on the operator's eyes.  The Veteran reported he was hospitalized in Oakland, California, for a severe eye infection in both eyes when he returned to the United States from overseas service.  The Veteran reported he suffered from sties in both eyes after service.  He reported he currently has a cataract in his right eye, but his left eye cataract was repaired.  

In a June 2010 report of general information, the Veteran reported having an eye infection when he flew to California from his overseas service.  He also reported the LORAN navigational system had been identified as causing eye problems.  The RO noted the LORAN system had a bright green screen with flickering, and navigation sometimes occurred for 12 to 16 hours at a time.

The Veteran's eye conditions, including blurry vision and cataracts, have been noted in VA treatment notes since 2002.  The Veteran competently reported he used the navigational system LORAN, which was brilliantly lit scope, during combat and training flights.  Additionally, he competently reported having been hospitalized with a severe eye infection after service and with having sties in both eyes after service.  However, the Board finds there is insufficient medical evidence of record to make determination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds it necessary to afford the Veteran a VA eye examination to determine the onset and etiology of any eye condition found to be present, including cataracts.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran's left eye cataract surgery at the Minneapolis VA Medical Center in September 2009 and any other VA treatment records dated since January 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.  

2.  Contact the Veteran and request he identify the supplemental income he reported receiving in the September 2011 financial status report.  Thereafter, if, and only if, the Veteran is receiving Social Security disability payments, request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, it must be noted and the Veteran must be informed in writing.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any bilateral hearing loss found to be present, including the sensory neural component of the Veteran's bilateral hearing loss.  The examiner must consider the Veteran's competent statements that he was exposed to loud noises during service, including B-29 aircraft noise while serving as a navigator on B-29 aircraft during combat and training flights.  The claims file must be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  

Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral hearing loss found to be present is etiologically related to any incident of the Veteran's active service, to include exposure to loud noises while serving as a navigator on B-29 aircraft on combat missions and training flights.  The examiner must reconcile his or her opinion with the July 2010 VA audio examination and the July 2010 VA otolaryngology consultation report with regard to any hearing loss found to be present, which is not attributable to the conductive component.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

4.  Thereafter, the Veteran should be afforded an appropriate VA eye examination to determine the nature, onset, and etiology of any bilateral eye condition found to be present, including cataracts.  The examiner must consider the Veteran's competent statements he was hospitalized with a severe eye infection in both eyes upon returning to the United States from active overseas service and had sties in both eyes after service.  Furthermore, the examiner must consider the Veteran's competent statements he used a navigational tool in service called LORAN, which was a brilliantly lit scope, during numerous B-29 combat and training flights.  The claims file must be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  

Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any bilateral eye condition found to be present, including cataracts, are etiologically related to any incident of the Veteran's active service, to include exposure to the LORAN navigational system while serving as a navigator on B-29 aircraft during combat and training flights.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

5.  Thereafter, re-adjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant is hereby advised that failure to report for any scheduled examination could result in a denial of a claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



